PUGSLEY, J.
This was an action to enjoin the collection of two assessments.
An assessment was made upon a lot for paving the street. Two years afterward another assessment was made upon this lot for a stone sidewalk in front *14of the lot upon the same street. The aggregate of the two assessments exceeded 25 per cent, of the value of the lot. The question was whether the limitation in sec. 2271 R. S. applies to each assessment separately or to the aggregate of both assessments. That section provides that “the assessment specially levied upon any lot for any improvement shall not in any case exceed 25 per cent, of the value of such lot after the improvement is made.” It was hot claimed that the case came under sec. 2283 R. S. which provides a special limitation when a lot is assessed “for making two different streets within a period of ñve years.” The court held that under sec. 2271 the two assessments could not be added together in applying the limitation, but that each assessment was valid to the extent of 25 per cent of the value of the lot after the improvement was made, for which the assessment was levied.